Exhibit 10.1
 
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”),
executed on the 19th day of December, 2013, is effective as of January 1, 2014
(the “Effective Date”), and is made by and between United Security Bancshares,
Inc., a Delaware corporation (“USB”); First United Security Bank, an Alabama
banking corporation (“FUSB”; USB and FUSB are hereinafter collectively referred
to as the “Company”); and James F. House, an individual resident of the State of
Alabama (the “Executive”).


WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement effective as of November 7, 2011 (as previously amended, the “Existing
Agreement”);
 
WHEREAS, the Company and the Executive desire to amend, restate and replace the
Existing Agreement in its entirety as of the Effective Date; and
 
WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be so employed, in each case, on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the Company and the Executive hereby agree as follows:


1. Agreement to Employ; No Conflicts
 
Upon the terms and subject to the conditions of this Agreement, the Company
hereby agrees to employ the Executive, and the Executive hereby accepts
employment with the Company.  The Executive represents and warrants that he is
not subject to any rule, regulation or agreement, including without limitation
any non-compete agreement, that purports to, or that reasonably could be
expected to, limit, restrict or interfere with his ability to carry out his
duties or to engage in any activities incident to his position hereunder.
 
2. Term; Position and Responsibilities
 
(a) Term.  The initial term of this Agreement shall be for a period of three (3)
years commencing on the Effective Date (the “Term”).  Unless either party
provides written notice of its intention not to extend the Term at least 60 days
prior to the applicable anniversary date, on the first anniversary of the
Effective Date and on each anniversary thereafter, the Term shall be
automatically extended for one (1) additional year, to be added to the remainder
of the then-existing Term.  Accordingly, as a result of the automatic extensions
provided for herein, unless (i) the Executive’s employment sooner terminates
pursuant to Section 7 below, or (ii) a party has provided written notice of its
intention not to extend the Term at least 60 days prior to the applicable
anniversary date, on each anniversary of the Effective Date (beginning on the
first anniversary of the Effective Date), the Term shall re-set to a period of
three (3) years commencing on such anniversary.  The period during which the
Executive is employed pursuant to this Agreement shall be referred to as the
“Employment Period.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Position and Responsibilities.  Under and subject to the terms and
conditions of this Agreement, during the Employment Period, the Company shall
employ the Executive, and the Executive shall serve the Company, as the
President and Chief Executive Officer of each of USB and FUSB.  In his capacity
as President and Chief Executive Officer, he shall have such duties and
responsibilities as are normally inherent in such capacities in financial
institutions of similar size and character to the Company, including without
limitation responsibility for all operations of the Company and for supervising
and controlling all of the day-to-day business and affairs of the Company and
the performance by all of its other officers of their respective duties, and
such other duties consistent with the Executive’s position that the Board of
Directors of USB (the “Board”) specifies from time to time.  Without limiting
the foregoing, the Executive shall diligently follow and implement all lawful
management policies and decisions communicated by the Board and shall timely
prepare and forward to the Board all reports and accountings as may be
requested.  Except for time spent performing services for any charitable,
religious or community organizations that do not interfere with the performance
of the Executive’s duties hereunder, the Executive shall use his best efforts
in, and devote his entire skill, knowledge, business time, attention and energy
to, the Company’s business and shall not conduct any other activities for
pecuniary gain or that are or may be detrimental to the Company’s business or
interests.  The foregoing, however, shall not be construed as preventing the
Executive from investing assets in such form or manner as will not require his
services in the daily operations of the affairs of the companies in which such
investments are made.  The Executive covenants, warrants and represents that he
shall devote his full and best efforts to the fulfillment of his employment
obligations and shall exercise the highest degree of loyalty and the highest
standards of conduct in the performance of his duties.  The Executive agrees to
conduct himself in a manner consistent with the best interests of the Company
and to comply with all of the rules, regulations and policies of the Company now
or hereinafter in effect.  The principal place of the Executive’s employment
shall be the Company’s principal executive offices, which are currently located
in Thomasville, Alabama, or at such other location as the parties may mutually
agree; provided, however, that the Executive may be required to travel on
Company business.
 
(c) Board of Directors.  The Executive currently serves as a member of the Board
of Directors of each of USB and FUSB, and the Company and the Executive have
previously entered into an indemnification agreement on the same terms and
conditions as the indemnification agreement in place with the other members of
the Board.  For each annual meeting of stockholders that occurs during the
Employment Period, USB will (i) elect the Executive to serve as a member of the
Board of Directors of FUSB and (ii) include the Executive in its recommended
slate of nominees for election as a Director of USB, subject in all events,
however, to the Company’s corporate governance guidelines and practices in
effect from time to time.  Upon such appointments and elections, the Executive
agrees to serve as a member of the Board of Directors of each of USB and FUSB
during the Employment Period.
 
3. Base Salary
 
As compensation for the services performed by the Executive during the
Employment Period, the Company shall pay the Executive a base salary at an
annualized rate of $313,384.00, payable in periodic installments on the
Company’s regular payroll dates.  The Board or its designee will review the
Executive’s base salary annually during the Employment Period and, in its sole
discretion, may increase (but not decrease) such base salary from time to time.
The annual base salary payable to the Executive under this Section 3, as the
same may be increased from time to time, shall hereinafter be referred to as the
“Base Salary.”
 
 
2

--------------------------------------------------------------------------------

 
 
4. Equity Compensation
 
With respect to each calendar year ending during the Employment Term, the
Executive will be eligible to receive an annual long-term incentive award under
USB’s 2013 Incentive Plan (as may be amended from time to time, the “Incentive
Plan”) of (i) up to 5,000 shares of USB’s common stock, (ii) options to purchase
up to 10,000 shares of USB’s common stock, or (iii) a combination of (i) and
(ii).  All terms and conditions applicable to any such awards will be determined
by the Board or its designee (subject to, and in accordance with, the Incentive
Plan) and will be governed by the applicable award agreement; provided, however,
that subject to the terms and conditions of the Incentive Plan, any awards of
options to purchase USB’s common stock would include a vesting schedule of no
longer than 33⅓% per year over three years and an exercise period of 10
years.  In addition, any and all awards shall be subject to compliance with
applicable laws, receipt of any required approvals and documentation, continued
employment, and attainment of performance criteria to be established by the
Board (or its designee).
 
5. Employee Benefits; Perquisites
 
(a)           Benefits.  During the Employment Period, the Executive (and, to
the extent eligible, the Executive’s dependents and beneficiaries) will be
eligible to participate in any defined contribution plan, any insurance program
and any medical and other health benefit plan, in each case, sponsored by the
Company for its employees on terms and conditions set forth in such programs and
plans (as amended from time to time), subject to the eligibility and
participation requirements of such plans.   The Executive shall not be entitled
to any payments or benefits other than those provided under this Agreement or as
otherwise required by applicable law.
 
(b)           Vacation.  During the Employment Period, the Executive is entitled
to three (3) weeks of paid vacation days per full calendar year in accordance
with the Company’s vacation policies in effect from time to time.
 
(c)           Life Insurance.  During the Employment Period, the Company agrees
to provide term life insurance coverage for the Executive in the amount of
$250,000, payable to such beneficiary or beneficiaries as the Executive may
designate (the “Life Policy”).
 
(d)           Automobile.  During the Employment Period, the Company will
provide the Executive with an automobile of a make and model to be determined by
the Company and shall pay or reimburse the Executive for all reasonable expenses
incurred in operating such automobile, all in a manner consistent with the
Company’s general policies regarding the provision of automobiles for eligible
executives.  Not less frequently than annually, the Executive will make a good
faith allocation between business and personal use of such vehicle as required
by the Internal Revenue Service.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Housing.  During the period beginning on the Effective Date and
ending at such time as may be reasonably determined by the Compensation
Committee of the Board based on a  cost/benefit analysis conducted by the
Company from time to time, the Company will continue during the Employment
Period the same rental house arrangement for the Executive in Thomasville,
Alabama, that was in place immediately prior to the Effective Date.  The Company
will notify the Executive in writing at least 90 days in advance of the
effective date of any termination or material modification of such rental house
arrangement by the Company that occurs prior to the conclusion of the Employment
Period.
 
(f)           Right to Change Plans.  The Company shall not be obligated to
institute, maintain or refrain from changing, amending or discontinuing any
benefit plan, program or perquisite.
 
6. Expenses
 
The Company shall reimburse the Executive for ordinary and necessary reasonable
travel, lodging, meal and other reasonable expenses incurred by the Executive in
connection with the Executive’s performance of services hereunder upon
submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense and otherwise in accordance with the Company’s
expense substantiation policy applicable to its employees as in effect from time
to time.
 
7. Termination of Employment
 
(a) Termination Due to Death or Disability. If the Executive’s employment
hereunder terminates due to Executive’s death or is terminated by the Company
due to the Executive’s Disability, the Executive shall be entitled to receive
only the payments or benefits specified in Sections 7(f)(ii) and 7(f)(iii)
below.  For purposes of this Agreement, “Disability” shall mean a physical or
mental disability that prevents the performance by the Executive of the
Executive’s duties under this Agreement for a continuous period of 90 days or
longer, or for 180 days or more in any 12-month period, such Disability to be
determined by the Board upon receipt and in reliance on competent medical advice
from one or more individuals selected by the Executive or his representative who
are qualified to provide such professional medical advice, and who are
acceptable to the Board, which acceptance shall not be unreasonably withheld.
 
(b) Termination by the Company. The Company may terminate the Executive’s
employment with the Company with or without Cause.  For purposes of this
Agreement, “Cause” shall be determined by the Board (excluding the Executive) in
the exercise of good faith and reasonable judgment and shall mean (i) failure of
the Executive to perform his duties or responsibilities or to follow the lawful
and reasonable direction of the Board of Directors of USB or FUSB, as the case
may be (other than any such failure due to the Executive’s death or Disability);
(ii) the Executive’s material violation of the written policies or procedures of
USB or FUSB; (iii) the Executive’s engaging in fraud, willful misconduct,
dishonesty or any other knowing or willful conduct that has caused or is
reasonably expected to result in material injury or reputational harm to USB,
FUSB or any of their respective affiliates; (iv) any breach by the Executive of
any fiduciary duty owed to USB, FUSB or any of their respective affiliates; (v)
the Executive’s commission of, or entering a plea of guilty or nolo contendere
to, (A) a crime that constitutes a felony in the jurisdiction involved or (B) a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (vi) any
material breach by the Executive of any of his obligations under this Agreement
or under any other written agreement or covenant with USB, FUSB or any of their
respective affiliates; (vii) the Executive’s misappropriation, theft or
embezzlement of funds or property; (viii) the Executive’s insubordination or
gross negligence in connection with his employment or the performance of his
duties; (ix) the Executive’s knowing or intentional failure or unwillingness to
cooperate with any internal investigation or investigation by regulatory or law
enforcement authorities, or knowing or intentional destruction or failure to
preserve documents or other materials relevant to such investigation, or the
knowing or intentional inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation; or (x) the
Executive’s violation of federal or state banking laws or suspension or removal
by any federal or state banking regulator.  Except in the event of a failure,
violation or breach which, by its nature, cannot reasonably be expected to be
cured, if a termination for Cause is based on items (i), (ii) or (vi) above, the
Board shall not make any such determination without first providing the
Executive with a written notice of the reason(s) that the Board believes Cause
exists and giving the Executive at least 30 days within which to cure or to take
substantial steps to cure or remediate the results or actions underlying or
constituting Cause; provided however, that, if the Board reasonably expects
irreparable injury from a delay of 30 days, the Board may give the Executive
notice of such shorter period within which to cure as is reasonable under the
circumstances.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Termination by the Executive. The Executive may terminate the Executive’s
employment with the Company with or without Good Reason.  “Good Reason” shall
mean a termination by the Executive of the Executive’s employment hereunder if
(i) any of the following events occurs without the Executive’s prior written
consent; (ii) such event is not cured within 30 days after the Executive gives
written notice to the Company describing such event in detail and demanding
cure; (iii) such cure notice is given within 90 days after the Executive learns
of the occurrence of such event; and (iv) the Date of Termination (as defined
below) occurs within 10 days after the expiration of any cure right: (A) an
assignment of duties to the Executive that are materially inconsistent with and
demonstrably inferior to the Executive’s position set forth in Section 2(b)
above, or (B) a material decrease in Base Salary, or (C) a material breach of
this Agreement by the Company.
 
(d) Notice of Termination. Any termination of the Executive’s employment prior
to the natural expiration of the Term by the Company pursuant to Section 7(a)
(other than in the event of Executive’s death) or Section 7(b), or by the
Executive pursuant to Section 7(c), shall be communicated by a written Notice of
Termination addressed to the other party to this Agreement. A “Notice of
Termination” shall mean a notice stating that the Executive’s employment with
the Company has been or will be terminated and the specific provisions of this
Section 7 under which such termination is being effected. In the event of a
termination by the Executive without Good Reason under Section 7(c) above, the
Notice of Termination must be provided to the Company at least 30 days prior to
the effective date of such termination.
 
(e) Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death; (ii) if the Executive’s
employment is terminated for any other reason prior to the natural expiration of
the Term, the latest of (A) the date on which the Notice of Termination is
given, (B) the date on which any applicable cure period expires, and (C) the
date of termination specified in such notice, which shall not be more than 30
days (or 90 days in the event of a termination by the Executive without Good
Reason) after the date of such notice; provided, however, that in the event of a
termination by the Executive without Good Reason, the Company may elect, at its
sole option, to have the termination effective prior to the expiration of the
required 30-day notice period; or (iii) if the Executive’s employment terminates
upon the natural expiration of the Term or under any circumstances not covered
by items (i) or (ii) above, the date on which such employment actually
terminates.
 
 
5

--------------------------------------------------------------------------------

 
 
(f) Payment Upon Termination.
 
(i) Termination Without Cause or for Good Reason. If, prior to the natural
expiration of the Term, (A) the Company terminates the Executive’s employment
without Cause or (B) the Executive terminates his employment for Good Reason,
then, subject to the execution and delivery by the Executive of a general
release of all claims in form and substance reasonably satisfactory to the
Company within 21 days following the Date of Termination:
 
(1)           the Company shall pay to the Executive any accrued and unpaid Base
Salary earned through the Date of Termination, which shall be paid within 45
days after the Date of Termination (or, if such day is not a business day, the
next business day after such day);  and
 
(2)           as liquidated damages in respect of claims based on provisions of
this Agreement, (A) the Company shall make a one-time lump sum payment to the
Executive within 30 days of the Date of Termination in an amount equal to the
greater of (x) one (1) times the Base Salary or (y) the amount of Base Salary
that otherwise would have been payable to the Executive during the remainder of
the Term had his employment continued until the natural expiration of the Term,
and (B) if the Executive continues to participate in the Company’s group medical
plan by electing COBRA health continuation coverage, the Company shall reimburse
any premiums paid by the Executive for such coverage during the period beginning
on the Date of Termination and ending on the earlier of the conclusion of the
Severance Period (defined below) or the expiration of the COBRA health
continuation coverage period under the Company’s group health plan; provided,
however, that the Company obligation to reimburse such COBRA payments will
immediately cease if the Executive becomes eligible for any health benefits
pursuant to the Medicare program or a subsequent employer’s plan, or as
otherwise permitted or required under COBRA regulations.  The payments and
reimbursements provided for in (A) and (B) above are collectively referred to as
the “Severance Payment.”  The “Severance Period” is the period beginning on the
Date of Termination and ending on the later of the first anniversary thereof or
the date on which the Term would have expired if the Executive’s employment had
not terminated in advance.
 
(ii) Termination For Any Other Reason.  If (A) the Executive’s
employment  terminates for any reason other than those specified in Section
7(f)(i) above or Section 8 below prior to the natural expiration of the Term, or
(B) the Executive’s employment terminates upon the natural expiration of the
Term, then the Company shall pay the Executive on the tenth day after the Date
of Termination (or, if such day is not a business day, the next business day
after such day) any accrued and unpaid Base Salary earned through the Date of
Termination.  The Executive shall not be entitled to any additional or other
amounts from the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) Effect of Termination on Other Plans and Programs. If the Executive’s
employment with the Company terminates for any reason, the Executive shall be
entitled to receive all vested amounts payable and vested benefits accrued under
any otherwise applicable plan, policy, program or practice of the Company in
which the Executive was a participant immediately prior to the Date of
Termination in accordance with, and subject to, the terms thereof; provided,
however, that if the Executive’s employment terminates without Cause or for Good
Reason, the Executive (except to the extent that payment would be required to
avoid a violation under Section 409A, as defined below) shall not be entitled to
receive any payments or benefits under any such plan, policy, program or
practice providing for any severance upon termination of employment, and the
provisions of this Section 7(f) shall supersede the provisions of any such plan,
policy, program or practice.  The treatment of any outstanding equity awards
under the Incentive Plan shall be determined in accordance with the terms of the
Incentive Plan and the applicable award agreements.   Upon any termination of
the Executive’s employment, the Company will transfer ownership of the Life
Policy to the Executive or his designee.
 
(g) Resignation Upon Termination. Effective as of any Date of Termination or
otherwise as of the date of the Executive’s termination of employment with the
Company, the Executive shall resign, in writing, from all positions that the
Executive holds as an officer or member of the board of directors (or a
committee thereof) with FUSB, USB or any of their respective affiliates, unless
otherwise requested by the Company.
 
(h) Cessation of Professional Activity. Notwithstanding anything to the contrary
contained in this Agreement, if a disciplinary matter arises that may, in the
good faith estimation of the Board, form the basis of a termination of the
Executive’s employment with Cause, then the Company may relieve the Executive of
the Executive’s duties and responsibilities described in Section 2(b) above and
require the Executive to immediately cease all professional activity on behalf
of the Company, and such actions shall not constitute a termination of the
Executive’s employment by the Company without Cause or provide grounds for the
Executive to terminate for Good Reason; provided, however, that the Executive
shall continue to receive the compensation and benefits specified herein during
such period.
 
8. Change in Control
 
(a) Change in Control Benefits.  If both (i) a Change in Control (as defined
below) occurs during the Employment Period and (ii) within 6 months following
such Change in Control the Executive, prior to the expiration of the Term,
either (A) is terminated by the Company or its successor without Cause or (B)
terminates his employment for Good Reason, then the Executive will be entitled
to a one-time lump sum payment, within 30 days of the Date of Termination, in an
amount equal to two hundred ninety-nine percent (299%) of the Executive’s “base
amount” as defined in Section 280G(b)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), subject to all applicable withholdings (the
“Change in Control Benefit”).  The Change in Control Benefit shall be in lieu of
the Severance Payment that would otherwise be payable pursuant to Section
7(f)(i) above and shall be subject to the Executive’s execution and delivery of
a general release of all claims in form and substance reasonably satisfactory to
the Company or its successor within 21 days following the Date of Termination.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Excise Taxes.
 
(i)           Prior to providing any Change in Control Benefit, the Company’s
independent certified public accountants (the “Accountants”) will make a good
faith determination of whether the Executive may be obligated to satisfy taxes
(“Excise Taxes”) under Sections 280G and/or 4999 of the Code with respect to the
aggregate value of the Change in Control Benefit and all other payments to the
Executive in the nature of compensation that are contingent on a change in
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (the “Aggregate Benefits”).  If
the Accountants determine that Excise Taxes will likely be due, the Aggregate
Benefits shall be either (A) provided in full pursuant to the terms of this
Agreement or any other applicable agreement, or (B) provided as to such lesser
extent which would result in no portion of such Aggregate Benefits being subject
to the Excise Taxes (“Reduced Amount”), whichever of the foregoing amounts,
taking into account the applicable federal, state, local and foreign income,
employment and other taxes and the Excise Taxes (including, without limitation,
any interest or penalties on such taxes), results in the receipt by the
Executive, on an after-tax basis, of the greatest amount of payments and
benefits provided for hereunder or otherwise, notwithstanding that all or some
portion of such Aggregate Benefits may be subject to the Excise Taxes.
 
(ii)           Any determination required under this Section 8(b) shall be made
by the Accountants, whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes.  For purposes of making the
calculations required under this Section 8(b), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section.  The
Company shall bear all costs that the Accountants may reasonably incur in
connection with any calculations contemplated by this Section.
 
(iii)           If Section 8(b)(i)(B) above applies, then the Accountants shall
determine (consistent with the requirements of Section 409A of the Code) which
and how much of the Aggregate Benefits (including the accelerated vesting of
equity compensation awards) to be otherwise received by the Executive shall be
eliminated or reduced to achieve the Reduced Amount.
 
(iv)           It is possible that after the determinations and selections made
pursuant to this Section 8(b) the Executive will receive Aggregate Benefits that
are in the aggregate more than the amount provided under this Section 8(b)
(“Overpayment” ) or less than the amount provided under this Section 8(b)
(“Underpayment”).  In the event that: (A) the Accountants determine, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accountants believe has a high probability of
success, that an Overpayment has been made or (B) it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved that an Overpayment has been made,
then (within seven days after such determination or proceeding, as the case may
be) the Executive shall pay any such Overpayment to the Company, without
interest (in accordance with Section 409A, as applicable).  In the event that:
(X) the Accountants, based upon controlling precedent or substantial authority,
determine that an Underpayment has occurred or (Y) a court of competent
jurisdiction determines that an Underpayment has occurred, any such Underpayment
will (within seven days after such determination) be paid by the Company to or
for the benefit of the Executive, without interest (in accordance with Section
409A, as applicable).
 
 
8

--------------------------------------------------------------------------------

 
 
(v)           Neither the Company, the Executive, nor the Accountants will have
any liability to each other for actions taken in compliance with the provisions
of this Section 8(b).
 
(c) Definitions.  For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred as of the first day that any one or more of the
following conditions has been satisfied:
 
(i)           any Person (other than (A) those Persons in control of USB as of
the Effective Date, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of USB or FUSB, or (C) a corporation or holding company
owned directly or indirectly by the shareholders of USB in substantially the
same proportions as their ownership of stock of the USB) becomes the Beneficial
Owner of securities of USB representing greater than 50% of the combined voting
power of USB’s then outstanding securities; or
 
(ii)           consummation of the sale or disposition of all or substantially
all of the assets of USB; or
 
(iii)           consummation of a merger, consolidation or reorganization of USB
with or involving any other corporation, other than a merger, consolidation or
reorganization that results in both (A) the voting securities of USB outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) greater than 50% of the combined voting power of the voting securities
of USB (or the surviving entity, or an entity that as a result of such
transaction owns USB or other surviving entity or all or substantially all of
USB’s assets either directly or through one or more subsidiaries) outstanding
immediately after such merger, consolidation or reorganization, and (B) the
Executive, immediately following the consummation of such merger, consolidation
or reorganization, holding the positions of President and Chief Executive
Officer of USB or the surviving entity resulting from such merger, consolidation
or reorganization, as the case may be, with at least the same Base Salary,
benefits and responsibilities as he had immediately prior to the consummation
of  such merger, consolidation or reorganization.
 
 
9

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, the following terms have the following meanings:
 
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).
 
9. Restrictive Covenants
 
(a) Unauthorized Disclosure. During the Employment Period and for 3 years
following any termination or expiration thereof, without the prior written
consent of the Company, except to the extent required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency, in which event, the Executive shall use the Executive’s best efforts to
consult with the Company prior to responding to any such order or subpoena, and
except as required in performance of the Executive’s duties hereunder, the
Executive shall not use for the benefit of, or disclose to, any Person other
than the Company any documents or information, whether written or not, that come
into his possession or knowledge during his course of employment with the
Company, including without limitation the identity, borrowing arrangements,
financial and business conditions and goals and operations of customers of the
Company and the Company’s business methods, business records, documentation,
sales, services and techniques (collectively, “Confidential Information”),
unless such Confidential Information has been previously disclosed to the public
generally or is in the public domain, in each case, other than by reason of the
Executive’s breach of this Section 9(a).
 
(b) Non-Competition.  During the period beginning on the Effective Date and
ending 2 years after the termination of the Executive’s employment with the
Company (the “Restriction Period”), other than on behalf of the Company, the
Executive shall not, directly or indirectly, by or through any Person in any
capacity (whether as a principal, employee, consultant, agent, lender, member,
organizer or shareholder), (i) carry on or engage in the business of banking or
any similar business (including without limitation any business that involves
managing banks, accepting deposits and/or making, brokering, servicing or
originating loans) in any County in the State of Alabama in which FUSB or any of
its subsidiaries has an office or branch at such time (the “Territory”) or (ii)
perform services for any bank, bank holding company, bank or bank holding
company in organization, corporation or other Person that has a branch or office
in, or conducts any banking or similar business in, the Territory.
 
(c) Non-Solicitation. During the Restriction Period, other than on behalf of the
Company, the Executive shall not, directly or indirectly, for the Executive’s
own account or for the account of any other Person (i) solicit, represent in any
capacity (or otherwise be involved in any way), accept or transact any business
with or from any Customers (as defined below) or prospective Customers that were
Customers or prospective Customers at any time during the period within 3 years
prior to the Date of Termination, (ii) take any action reasonably likely to
damage the business or prospects of the Company, including without limitation
inducing or attempting to induce or encourage any of such Customers or
prospective Customers to withdraw or fail to renew any business, or otherwise
curtail, cancel or divert any business away from the Company, or (iii) solicit
or hire (as an employee, independent contractor, consultant or otherwise) any
person (or solicit or facilitate the employment (as an employee, independent
contractor, consultant or otherwise) of any such person by another entity or
person) who is employed or retained by the Company or who was employed or
retained by the Company at any time during the period within 12 months prior to
the Date of Termination.  “Customers” shall include, without limitation, any and
all customers, clients, depositors and borrowers of the Company or any of its
affiliates.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) Return of Documents. In the event of the termination of the Executive’s
employment, the Executive shall deliver to the Company (i) all property of the
Company or any of its affiliates then in the Executive’s possession and (ii) all
documents and data of any nature and in whatever medium of the Company or any of
its affiliates, and the Executive shall not take with the Executive any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
 
(e) Non-Disparagement. The Executive will not, at any time during the
Restriction Period, disparage the Company or any of its current, former or
future directors, officers, management personnel or representatives.
 
(f) Tolling. If the Executive violates any of the provisions of Section 9(b) or
(c) above, the period during which the covenants set forth therein shall apply
shall be extended one day for each day in which a violation of such covenants
occurs.  The purpose of this provision is to prevent the Executive from
profiting from his own wrong if he violates such covenants.
 
10. Certain Acknowledgments; Injunctive Relief
 
(a) Certain Acknowledgements. The Executive acknowledges and agrees that he will
have a prominent role in the development of the goodwill of the Company and its
affiliates, and has and will establish and develop relations and contacts with
the principal business relationships of the Company and its affiliates in the
State of Alabama, all of which constitute valuable goodwill of, and could be
used by the Executive to compete unfairly with, the Company and its affiliates
and that (i) in the course of the Executive’s employment with the Company, the
Executive will obtain confidential and proprietary information and trade secrets
concerning the business and operations of the Company and its affiliates that
could be used to compete unfairly with the Company and its affiliates; (ii) the
covenants and restrictions contained in Section 9 are intended to protect the
legitimate interests of the Company and its affiliates in their respective
goodwill, trade secrets and other confidential and proprietary information;
(iii) the Executive desires to be bound by such covenants and restrictions; and
(iv) the Executive agrees that the covenants in Section 9 are reasonable with
respect to their duration, geographical area and scope.
 
(b) Injunctive Relief. The Executive acknowledges and agrees that the covenants,
obligations and agreements of the Executive contained in Section 9 relate to
special, unique and extraordinary matters and that a material violation of any
of the terms of such covenants, obligations or agreements will cause the Company
and its affiliates irreparable injury for which adequate remedies are not
available at law. Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or such other equitable relief
(without the requirement to post bond) to restrain the Executive from committing
any violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies the
Company and its affiliates may have.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) No Waiver. The existence of any claim, demand, action or cause of action by
the Executive against the Company or any affiliate of the Company, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Company of any of its rights hereunder.  If after the
Employment Period it has been judicially determined that the Executive breached
any provisions of Section 9 above or of this Section 10, the Executive shall
refund the cash portion of any Severance Payment amounts previously paid.
 
11. Entire Agreement; Effective Date
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Executive with respect to the subject matter hereof
and, as of the Effective Date, supersedes all undertakings and agreements,
whether oral or in writing, previously entered into by the Company and the
Executive with respect thereto, including without limitation the Existing
Agreement. As of the Effective Date, all prior correspondence and proposals and
all prior promises, representations, understandings, arrangements and agreements
relating to such subject matter (including, but not limited to, those made to or
with the Executive by any other Person) are merged herein and superseded hereby.
 
(b)           Effective Date.  Even though this Agreement is being executed
prior to the Effective Date, this Agreement shall not become effective until the
Effective Date.  Prior to the Effective Date, the Executive’s employment with
the Company shall continue to be governed by the terms and conditions of the
Existing Agreement, and not by this Agreement.  If the Executive’s employment
with the Company terminates for any reason before the Effective Date, then this
Agreement will automatically terminate and be null and void ab initio without
having become effective, there will be no liability of any kind of either party
to the other under this Agreement, and the Existing Agreement will govern and
control the obligations of the parties with respect to such employment
termination.
 
12. General Provisions
 
(a) Binding Effect; Assignment.  This Agreement shall be binding on and inure to
the benefit of the Company and its respective successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of the
Executive and the Executive’s heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except the
Company may effect such an assignment without prior written approval of the
Executive upon the transfer of all or substantially all of its business and/or
assets (by whatever means).
 
(b) Governing Law; Waiver of Jury Trial.
 
(i) Governing Law; Consent to Jurisdiction. Except to the extent preempted by
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), this
Agreement shall be governed in all respects, including as to interpretation,
substantive effect and enforceability, by the internal laws of the State of
Alabama, without regard to conflicts of laws provisions thereof that would
require application of the laws of another jurisdiction other than those that
mandatorily apply.  Each party hereby irrevocably submits to the jurisdiction of
the state courts sitting in Clarke County, Alabama, and the federal courts of
the United States located in the Southern District of Alabama, solely in respect
of the interpretation and enforcement of the provisions of this Agreement and in
respect of the transactions contemplated hereby.  Each party hereby waives and
agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, or in respect of any such transaction,
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts.  Each party hereby consents
to and grants any such court jurisdiction over the person of such parties and
over the subject matter of any such dispute and agrees that the mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 12(f) or in such other manner as may be permitted by
law, shall be valid and sufficient service thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii) Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy that may arise under this Agreement is likely to involve complicated
and difficult issues, and therefore each party hereby irrevocably and
unconditionally waives any right that such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such party
understands and has considered the implications of this waiver; (C) each such
party makes this waiver voluntarily; and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 12(b)(ii).
 
(c) Taxes. All amounts payable and benefits provided hereunder shall be subject
to any and all applicable taxes, as required by applicable federal, state, local
and foreign laws and regulations. The Company may withhold such taxes in
accordance with customary payroll practices.  The Executive, and not the
Company, shall be solely responsible for the payment when and as due of any and
all taxes in connection with payments and benefits provided to the Executive by
the Company, including without limitation all income taxes and any Excise Taxes
that may be due, and no taxes shall be subject to payment or reimbursement by
the Company.
 
(d) Amendments; Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is approved by a
Person authorized by the Company and is agreed to in writing by the Executive
and, in the case of any such modification, waiver or discharge affecting the
rights or obligations of the Company, is approved by a Person authorized
thereby.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
 
 
13

--------------------------------------------------------------------------------

 
 
(e) Legal Advice; Severability; Blue Pencil.  The Executive acknowledges that he
has been advised to seek independent legal counsel for advice regarding the
effect of the provisions of this Agreement and has either obtained such advice
of independent legal counsel or has voluntarily and without compulsion elected
to enter into and be bound by the terms of this Agreement without such advice of
independent legal counsel.  If any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.  The Executive and the Company agree that
the covenants contained in Section 9 hereof are reasonable covenants under the
circumstances, and further agree that if, in the opinion of any court of
competent jurisdiction such covenants are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended.  The
parties agree that the scope of this Agreement is intended to extend to the
Company the maximum protection permitted by law.
 
(f) Notices.  Any notices, requests, demands or other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address on file with
the Company or, in the case of the Company, to the Chairman of USB at the
Company’s principal offices.
 
(g) Survival.  The Company and the Executive hereby agree that certain
provisions of this Agreement, including, but not limited to, Sections 9, 10, 11
and 12, shall survive the termination or expiration of the Employment Period in
accordance with their terms.
 
(h) Cooperation.  During and after the Employment Period, the Executive shall
cooperate fully with the Company and its affiliates in the defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company or its affiliates or predecessors
that relate to events or occurrences that transpired while the Executive was
employed by the Company.  The Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company or its affiliates or predecessors at mutually convenient
times. During and after the Employment Period, the Executive also shall
cooperate fully with the Company and its affiliates in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses, including
reasonable legal fees, incurred in connection with the Executive’s performance
of obligations pursuant to this Section 12(h) and, to the extent that the
Executive is required to spend substantial time on such matters following the
Employment Period, the Company shall compensate the Executive at an hourly rate
based on the Executive’s Base Salary on the Termination Date.  Following the
Employment Period, the Company will cooperate with the Executive to make
accommodations so that his obligations under this Section 12(h) do not
unreasonably interfere with the Executive’s other business obligations.
 
 
14

--------------------------------------------------------------------------------

 
 
(i) Section 409A. The parties intend that any amounts payable hereunder comply
with or are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exceptions under subparagraph (iii) and subparagraph (v)(D)) and other
applicable provisions of Treasury Regulation §§ 1.409A-1 through
A-6).  Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Section 409A, any
amounts under this Agreement that are “deferred compensation” within the meaning
of Section 409A shall not be made before the date that is six (6) months after
the date of the Executive’s termination of employment, or if earlier, his date
of death.  For purposes of Section 409A, each of the payments that may be made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A. This Agreement shall be administered, interpreted and construed in
a manner that does not result in the imposition of additional taxes, penalties
or interest under Section 409A. The Company and the Executive agree to negotiate
in good faith to make amendments to this Agreement, as the parties mutually
agree are necessary or desirable to avoid the imposition of taxes, penalties or
interest under Section 409A. Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and the Executive shall be solely
responsible and liable for the satisfaction of all taxes, penalties and interest
that may be imposed on or for the account of the Executive in connection with
this Agreement (including any taxes, penalties and interest under Section 409A),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Executive (or any beneficiary) harmless from any
or all of such taxes, penalties or interest. With respect to the time of
payments of any amounts under this Agreement that are “deferred compensation”
subject to Section 409A, references in this Agreement to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A.  For the avoidance of doubt, it is
intended that any expense reimbursement made to the Executive hereunder shall be
exempt from Section 409A.  Notwithstanding the foregoing, if any expense
reimbursement made hereunder shall be determined to be “deferred compensation”
within the meaning of Section 409A, then (i) the amount of the expense
reimbursement during one taxable year shall not affect the amount of the expense
reimbursement during any other taxable year, (ii) the expense reimbursement
shall be made on or before the last day of the Executive’s taxable year
following the year in which the expense was incurred, and (iii) the right to
expense reimbursement hereunder shall not be subject to liquidation or exchange
for another benefit.
 
(j) Regulatory Matters.  The Company’s obligations under this Agreement are
subject to the orders, rules and regulations of the federal and state banking
regulators as may be in effect from time to time, including without limitation
FDIC regulations governing golden parachute payments set forth at 12 CFR Part
359.  To the actual knowledge of the Company, it is not subject to the
restrictions of 12 CFR Part 359 as of the Effective Date.  If the Company is
prevented from discharging its obligations hereunder as a result of any such
orders, rules or regulations, the Company shall be released from its obligations
and shall not be deemed to have breached this Agreement, to that extent.
 
(k) Clawback Provisions.  Notwithstanding any other provisions in this Agreement
to the contrary (but subject to compliance with Section 409A, as applicable),
any incentive-based compensation, or any other compensation, paid to the
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company that is subject to recovery under any law, government regulation or
stock exchange listing requirement will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company to the extent it implements the requirements of any such law, government
regulation or stock exchange listing requirement).
 
 
15

--------------------------------------------------------------------------------

 
 
(l) Further Assurances.  Each party hereto agrees with the other party hereto
that it will cooperate with such other party and will execute and deliver, or
cause to be executed and delivered, all such other instruments and documents,
and will take such other actions, as such other parties may reasonably request
from time to time to effectuate the provisions and purpose of this Agreement.
 
(m) Counterparts. This Agreement may be executed by facsimile, electronically
transmitted signature and/or by “PDF,” and in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
(n) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.
 
(o) ERISA Matters.
 
(i)           Top Hat Agreement.  This Agreement is intended to constitute an
unfunded arrangement for the Executive, who is a member of a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA.
 
(ii)           Initial Benefit Determination.  A claim for benefits under this
Agreement must be submitted in writing to the Board of Directors of USB, or its
duly authorized representative (“Claims Administrator”), and such claim shall be
subject to a full and fair review.  If a claim is denied, the Claims
Administrator shall provide written notice of the denial not later than ninety
(90) days after the claim is received by the Claims Administrator.  If an
extension of time is required, written notice of the extension shall be given to
the claimant prior to the termination of the initial 90-day period.  In no event
shall such extension exceed ninety (90) days from the end of the initial
period.  In the event a claim is denied, the Claims Administrator shall disclose
to the claimant in writing the reasons for the denial, the provisions of the
Agreement on which the denial is based, a description of any additional material
or information necessary to perfect the claim and an explanation of why such
material or information is necessary, a description of the Agreement’s review
procedures and the applicable time limits, and a statement of the right to bring
a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.
 
 
16

--------------------------------------------------------------------------------

 
 
(iii)           Review of Benefit Determination.  A claimant may appeal an
adverse benefit determination within sixty (60) days following receipt of the
initial benefit determination.  The appeal must be submitted in writing to the
Claims Administrator.  Upon request, the Claims Administrator shall provide the
claimant with reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits.  On review, the Claims
Administrator shall take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Claims Administrator shall provide the claimant with
written notice of the benefit determination on review not later than sixty (60)
days after the appeal is received by the Claims Administrator.  If an extension
of time is required, written notice of the extension shall be given to the
claimant prior to the termination of the initial 60-day period.  In no event
shall the extension exceed sixty (60) days from the end of the initial
period.  In the event an appeal of a benefit determination is denied, the Claims
Administrator shall disclose to the claimant in writing the reasons for the
adverse benefit determination, the provisions of the Agreement on which the
adverse benefit determination is based, a statement that the claimant is
entitled to receive, upon request, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits,
and a statement of the right to bring a civil action under Section 502(a) of
ERISA.
 


 
-- Signature page follows --
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, USB and FUSB have duly executed this Agreement by their
authorized representatives, and the Executive has hereunto set the Executive’s
hand, in each case effective as of the Effective Date.
 

  United Security Bancshares, Inc.         By:
/s/ Andrew C. Bearden, Jr.    
   
Andrew C. Bearden, Jr.
        Its: Chairman of the Board of Directors               First United
Security Bank       By:
/s/ Andrew C. Bearden, Jr.
   
Andrew C. Bearden, Jr.
        Its: Chairman of the Board of Directors               /s/ James F. House
  James F. House

 
 
18

--------------------------------------------------------------------------------

 
 
STATE OF ALABAMA
)
CLARKE COUNTY
)

 
I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Andrew C. Bearden, Jr., whose name as Chairman of the
Board of United Security Bancshares, Inc., a Delaware corporation, is signed to
the foregoing instrument and who is known to me, acknowledged before me on this
day that, being informed of the contents of said instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.
 
Given under my hand and official seal this the 19th day of December, 2013.
 

 
/s/ Glenda
Phillips                                                                                                                  
     
Notary Public
   
[NOTARIAL SEAL]
 
     
My Commission Expires: August 23, 2015

 
 
 
19

--------------------------------------------------------------------------------

 
 
STATE OF ALABAMA
)
CLARKE COUNTY
)

 
I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Andrew C. Bearden, Jr., whose name as Chairman of the
Board of First United Security Bank, an Alabama banking corporation, is signed
to the foregoing instrument and who is known to me, acknowledged before me on
this day that, being informed of the contents of said instrument, he, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.
 
Given under my hand and official seal this the 19th day of December, 2013.
 

 
/s/ Glenda
Phillips                                                                                                                  
     
Notary Public
   
[NOTARIAL SEAL]
 
     
My Commission Expires: August 23, 2015

 
 
20

--------------------------------------------------------------------------------

 
 
STATE OF ALABAMA
)
CLARKE COUNTY
)

 
I, the undersigned authority, a Notary Public in and for said County in said
State, do hereby certify that James F. House, whose name is signed to the
foregoing instrument and who is known to me, acknowledged before me on this day
that, being informed of the contents of said instrument, he executed the same
voluntarily on the day the same bears date.
 
Given under my hand and official seal this the 19th day of December, 2013.
 

 
/s/ Glenda
Phillips                                                                                                                  
     
Notary Public
   
[NOTARIAL SEAL]
 
     
My Commission Expires: August 23, 2015

 
21